Title: To Thomas Jefferson from Albert Gallatin, [13 December 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Sunday morning [13 Dec. 1801]
          
          I send the statements which are to accompany the report, (one excepted which is not yet transcribed, but a rough & incorrect draught of which I enclose in this letter)
          The object of the report is to show the probable revenues & expenditures on an average of eight years 1802–1809
          The permanent revenues are stated to be impost, int. revenues, lands, & postage, (besides incidental vizt fines &a.)
          
            
              Impost
              As the duties on importation have varied from year to year, no deduction can be drawn of the probable amount of impost, from A view only of the annual receipts in the Treasury. It is therefore necessary to recur to the actual annual consumption of imported articles & to calculate at the present rate of duties the revenue which would have accrued on that consumption, in any given year the result of which is wanted. For that purpose the tables A to H. have been compiled, which show both the quantities paying duty, and the average rate of duty paid by those articles (ad valorem, spirits, wines, & teas) which according to their quality, pay different duties. The Statement K relates to the proportion of american & foreign tonnage employed in foreign trade, from which has been calculated the extra-duty paid by foreign vessels, by supposing that—As the total amount of tonnage employed in foreign trade, is, to the amount of foreign tonnage employed in do. So is the total amount of goods imported to the amount imported in foreign vessels & paying the extra duty.
            
            
              The Statement I is intended to show the amount of tonnage duties, & to enable to calculate the expences of collection and the duties retained on drawbacks. 
            
            
              From those Statements is formed the table L showing the annual impost revenue of 1790–1792 & 1793–1798 respectively; calculated, not at the then existing, but at the present rate of duties; and to which as connected with the report, I request your attention as the preceding documents are only the materials out of which this is formed. It gives a result of 6,160,000 dollars for that revenue in 1790–1792, to which adding 50 per cent, for increase of population from that period to that of 1802–1809, (the revenue of which is the required object) gives 9,240,000 dollars for what I call the Minimum of the average revenue of 1802–1809—The same table gives a result of 8,350,000 dollars for the revenue of 1793–1798, to which, adding 30 & ½ per cent for increase of population, gives 10,900,000 for what I call the maximum—and instead of assuming the medium, I mean to assume only 9,500,000
            
            
              Internal—
              Statement M requires no explanation—So far I have written & left yesterday with you the rought draught of report.
            
            
              Lands—
              The documents to be communicated are 1st estimate of quantity of lands for sale vizt about nine millions of acres as pr. Statement N (with which is connected a general map of our lands which is to accompany the report & which is also sent to you by the bearer) and 2d. Statement O of sales which have already taken place; from which in the report, O will be deduced a probable revenue of 350,000 dollars
            
            
              Postage & incidental, (exclusively of dividends on Bank Stock) will be estimated at 50,000 dollars.
            
            
               
              
                
                  
                    Total permanent revenue
                    —impost.
                    9,500,000
                  
                  
                     
                    internal
                    600,000
                  
                  
                     
                    lands
                    350,000
                  
                  
                     
                    postage
                    50,000
                  
                  
                     
                     
                    10,500,000
                  
                
              
            
          
          The estimate of appropriation is 3,500,000 dollars; but on account of several temporary objects therein included the permanent expence will be stated at something less.
          The residue applicable to payment of debt would be 7 millions. But as the demands for Dutch debt exceed that sum, it will be stated as expedient that a sum of 7,300,000 should be appropriated annually and a table, being the rough one enclosed will show the effect produced on the debt in eight years by that payment. (The statements P & R in relation to the actual state of public debt, you will easily understand. That P. shows that we have paid in 1801—Dolrs. 2,275,317.30/100 of the principal of the debt).
          The report neither will, nor can, go any further. Our friends must draw the result which is this—
          
            
              Revenue, (including internal)
              10,500,000
            
            
               
              deduct internal
              600,000
            
            
               
               
              recommended
              9,900,000
            
            
              Expences other than debt
              3,500,000
            
            
               
              reductions recommended
              1,000,000
            
            
               
              Expences as requested
              2,500,000
            
            
              Annuity for public debt as requested
              7,300,000
            
            
               
               
               
              9,800,000
            
          
          leaving 100,000 dollars surplus—All we want, therefore is 1st—reductions to the amt. of one million—2d—repeal of internal taxes—
          The Stamps, Direct tax, arrearages of internal revenue, proceeds of bank shares & excess of specie over what is wanted in Treasury, are intended to meet the demands under British & French treaty.
          Please to send back the enclosed, with the other papers—Any time to day will do—.
          Respectfully Your obedt. Servt
          
            Albert Gall[atin]
          
        